Exhibit 10.2

RESTRICTIVE COVENANT AGREEMENT

This Restrictive Covenant Agreement (this “Agreement”) is made as of January 10,
2017 and is effective as of February 1, 2017 (the “Effective Date”), by and
between Verso Corporation, a Delaware corporation (“Verso”), and B. Christopher
DiSantis (“Employee”).

Introduction. Verso and Employee are parties to an employment agreement dated as
of February 1, 2017. In connection therewith, Verso is willing to employ
Employee in a senior executive position, and Employee is willing to accept such
employment, contingent on the Employee’s execution of this Agreement. Based on
the foregoing, and for certain good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Verso and Employee hereby agree as
follows:

1.    Definitions. As used below in this Agreement, the terms:

(a)    “Business” shall mean the business of coated and supercalendered paper
products or the operation of coated and supercalendered paper mills anywhere in
the world as conducted by the Verso Group.

(b)    “Protected Information” shall mean all information, documents or
materials, owned, developed or possessed by the Verso Group or any employee
while in the employ of Verso, whether in tangible or intangible form, that
(i) Verso takes reasonable measures to maintain in secrecy, and (ii) pertains in
any manner to Verso’s business, including but not limited to Research and
Development (as defined below); customers or prospective customers, targeted
national accounts, or strategies or data for identifying and satisfying their
needs; present or prospective business relationships; present, short term, or
long term strategic plans; acquisition candidates; plans for corporate
restructuring; products under consideration or development; cost, margin or
profit information; data from which any of the foregoing types of information
could be derived; human resources (including compensation information and
internal evaluations of the performance, capability and potential of Verso
employees); business methods, data bases and computer programs. The fact that
individual elements of the information that constitutes Protected Information
may be generally known does not prevent an integrated compilation of
information, whether or not reduced to writing, from being Protected Information
if that integrated whole is not generally known.

(c)    “Research and Development” shall include, but not be limited to, all
(i) short- term and long-term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso operating divisions;
(ii) information relating to manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendering processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture of paper products; recycling of other paper
or pulp



--------------------------------------------------------------------------------

products; energy conservation; computer software and application of computer
controls to manufacturing and quality control operations and to inventory
control; radio frequency identification and its use in paper and packaging
products; and product or process improvement, development or evaluation; and
(iii) information about methods, techniques, products, equipment, and processes
that Verso has learned do not work or do not provide beneficial results
(“negative know-how”) as well as those that do work or provide beneficial
results.

(d)    “Unauthorized” shall mean (i) in contravention of Verso’s policies or
procedures; (ii) otherwise inconsistent with Verso’s measures to protect its
interests in the Protected Information; (iii) in contravention of any lawful
instruction or directive, either written or oral, of any Verso employee
empowered to issue such instruction or directive; (iv) in contravention of any
duty existing under law or contract; or (v) to the detriment of Verso.

(e)    “Verso Group” shall mean Verso and/or its subsidiaries.

2.    Confidentiality.

(a)    Employee acknowledges and agrees that by reason of Employee’s employment
with Verso, Employee has been and will be entrusted with Protected Information
and may develop Protected Information, that such information is valuable and
useful to Verso, that it would also be valuable and useful to competitors and
others who do not know it and that such information constitutes confidential and
proprietary trade secrets of Verso. While an employee or consultant of Verso, or
at any time thereafter, regardless of the reasons for leaving Verso, Employee
agrees not to use or disclose, directly or indirectly, any Protected Information
in an Unauthorized manner or for any Unauthorized purpose unless such
information shall have become generally known in the relevant industry or
independently developed with no assistance from Employee. Further, promptly upon
termination, for any reason, of Employee’s employment with Verso or upon the
request of Verso, Employee agrees to deliver to Verso all property and materials
and copies thereof within Employee’s possession or control that belong to the
Verso Group or that contain Protected Information and to permanently delete upon
Verso’s request all Protected Information from any computers or other electronic
storage media Employee owns or uses.

(b)    While an employee of Verso and after termination of Employee’s employment
with Verso for any reason, Employee agrees not to take any actions that would
constitute or facilitate the Unauthorized use or disclosure of Protected
Information, including transmitting or posting such Protected Information on the
internet, anonymously or otherwise. Employee further agrees to take all
reasonable measures to prevent the Unauthorized use and disclosure of Protected
Information and to prevent Unauthorized persons or entities from obtaining or
using Protected Information.

(c)    If Employee becomes legally compelled (by deposition, interrogatory,
request for documents, subpoena, investigation, demand, order or similar
process) to disclose any Protected Information, then before any such disclosure
may be made, Employee shall immediately notify Verso thereof and, at Verso’s
expense, shall consult with Verso on the advisability of taking steps to resist
or narrow such request and cooperate with Verso in any attempt to obtain a
protective order or other appropriate remedy or assurance that the Protected

 

2



--------------------------------------------------------------------------------

Information will be afforded confidential treatment. If such protective order or
other appropriate remedy is not obtained, Employee shall furnish only that
portion of the Protected Information that it is advised by legal counsel is
legally required to be furnished.

3.    Non-Competition.

(a)    Employee acknowledges and agrees that the Business is worldwide in scope,
the Verso Group’s competitors and customers are located throughout the world,
and the Verso Group’s strategic planning and Research and Development activities
have application throughout the world and are for the benefit of customers and
the Business throughout the world, and therefore, the restrictions on Employee’s
competition after employment as described below apply to anywhere in the world
in which the Verso Group does business. Employee acknowledges that any such
competition within that geographical scope will irreparably injure the Verso
Group. Employee acknowledges and agrees that, for that reason, the prohibitions
on competition described below are reasonably tailored to protect the interests
of the Verso Group.

(b)    While an employee or consultant of Verso, Employee agrees not to compete
in any manner, either directly or indirectly and whether for compensation or
otherwise, with the Business or to assist any other person or entity to compete
with the Business.

(i)    After the termination of Employee’s employment with Verso for any reason,
Employee agrees that for a period of 12 months (the “Non-Compete Period”)
following such termination Employee will not compete with the Business anywhere
in the world in which the Verso Group is doing business by:

(ii)    directly or indirectly in any capacity engage in the Business or assists
other to engage in the Business;

(iii)    engaging in any sales, marketing, Research and Development or
managerial duties (including, without limitation, financial, human resources,
strategic planning, or operation duties) for, whether as an employee,
consultant, or otherwise, any entity that produces, develops, sells, markets or
operates mills in the Business;

(iv)    owning, managing, operating, controlling or consulting for any entity
that engages in the Business; provided, however, that this Section 3(c)(iii)
shall not prohibit Employee from being a passive owner of not more than 5% of
the outstanding stock of any class of a corporation that is publicly traded, so
long as Employee has no active participation in the business of such
corporation; or

(v)    soliciting the business of any actual or active prospective customers, or
targeted national accounts of the Verso Group for any product, process or
service that is competitive with the Business, whether existing or contemplated
for the future, on which Employee has worked, or concerning which Employee has
in any manner acquired knowledge or Protected Information about, during the 24
months preceding termination of Employee’s employment.

 

3



--------------------------------------------------------------------------------

It shall not be a violation of this provision for Employee to accept employment
with a noncompetitive division or business unit of a multi-divisional company of
which one or more divisions or business units are competitors of Verso, so long
as Employee does not engage in, oversee, provide input or information regarding,
or participate in any manner in the activities described in this paragraph as
they relate to any division or business unit that is a competitor of Verso.
Employee shall not assist others in engaging in activities that Employee is not
permitted to take.

4.     Non-Solicitation/Non-Hire. During the term of Employee’s employment at
Verso and for a period of 24 months following the termination of such employment
for any reason, Employee agrees that Employee will not, either on Employee’s own
behalf or on behalf of any other person or entity, directly or indirectly:

(a)    encourage, induce, solicit, hire or attempt to encourage, induce, or
solicit or hire any then current employee of the Verso Group, or otherwise
interfere with or encourage any such employee to terminate or limit his or her
employment or consulting relationship with Verso; or induce, encourage or assist
any other person to engage in any of the activities described above; provided,
however, that there shall be no violation of this subsection 4(a) in the event
that a Verso Group employee responds to a public solicitation for new hires by
an entity with which Employee is associated;

(b)    encourage, induce, solicit, or attempt to encourage, induce, or solicit
any former, current or prospective customer of the Verso Group, about whom
Employee acquired confidential information during the course of Employee’s
employment with Verso, to cease, or reduce the amount of, or change the terms
and conditions of, business it does with the Verso Group; or

(c)    interfere with, disrupt, or attempt to interfere with or disrupt the
business relationships (contractual or otherwise) existing (now or at any time
in the future) between Verso and any third party (including, without limitation,
the Verso Group’s customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents and partners).

5.    Tolling Period of Restrictions. Employee agrees that the periods of
non-competition and non-solicitation/non-hire set forth in Sections 3 and 4,
respectively, shall be extended by the period of violation if Employee is found
to be in violation of those provisions.

6.    Duty to Show Agreement to Prospective Employer. During Employee’s
employment with Verso and for 24 months after the Termination Date, Employee
shall, prior to accepting other employment, provide a copy of this Agreement to
any recruiter who assists Employee in locating employment other than with Verso
and to any prospective employer with which Employee discusses potential
employment.

7.    Representations, Warranties and Acknowledgements. In addition to the
representations, warranties and obligations set forth throughout this Agreement,
Employee acknowledges that (a) Protected Information is commercially and
competitively valuable to Verso and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to
Verso; (c) by this Agreement, Verso is taking reasonable steps to protect its
legitimate interests

 

4



--------------------------------------------------------------------------------

in its Protected Information; (d) Employee has developed, or will develop,
legally unique relationships with customers of Verso; and (e) nothing herein
shall prohibit Verso from pursuing any remedies, whether in law or equity,
available to Verso for breach or threatened breach of this Agreement. Employee
further acknowledges and agrees that, as a senior executive of Verso, Employee
performs unique and valuable services to Verso of an intellectual character and
that Employee’s services will be difficult for Verso to replace. Employee
further acknowledges and agrees that Verso is providing Employee with
significant consideration in this Agreement for entering into this Agreement and
that Verso’s remedies for any breach of this Agreement are in addition to and
not in place of any other remedies Verso may have at law or equity or under any
other agreements.

8.    General.

(a)    Employee acknowledges and agrees that the parties have attempted to limit
Employee’s right to compete only to the extent necessary to protect Verso from
unfair competition and protect the legitimate interests of Verso. If any
provision or clause of this Agreement or portion thereof shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision and in its reduced form, such provision shall then be enforceable and
shall be enforced.

(b)    Employee acknowledges that neither this Agreement nor any provision
hereof can be modified, abrogated or waived except in a written document signed
by the Chairman of the Board of Verso, or in the event of the absence of such
person or the vacancy of such position, such other person as Verso’s board of
directors shall designate in writing.

(c)    This Agreement shall be governed by, construed under, and enforced in
accordance with the laws of the State of Delaware without regard to the
conflict-of-law provisions or principles thereof. Employee hereby consents to
the jurisdiction of and agrees that any claim arising out of or relating to this
Agreement may be brought in the courts of the State of Ohio.

(d)    This Agreement and any rights thereunder may be assigned by Verso and, if
so assigned, shall operate to protect the Protected Information and
relationships of Verso as well as such information and relationships of the
assignee.

(e)    Employee agrees that Verso’s determination not to enforce this or similar
agreements as to specific violations shall not operate as a waiver or release of
Employee’s obligations under this Agreement.

(f)    Employee acknowledges and agrees that Verso has advised Employee that
Employee may consult with an independent attorney before signing this Agreement.

 

5



--------------------------------------------------------------------------------

(g)    This Agreement sets forth the entire agreement of the parties, and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the Effective Date.

 

VERSO CORPORATION By:  

/s/ Robert M. Amen

Name:   Robert M. Amen Its:   Chairman of the Board EMPLOYEE

/s/ B. Christopher DiSantis

B. Christopher DiSantis

 

6